Citation Nr: 1341294	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-21 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.  


REMAND

The Board's review of the record reveals that further development is warranted. 

The Veteran was previously assigned a 30 percent rating for his PTSD.  The Veteran filed a claim seeking an increased evaluation in April 2008.  In the July 2009 rating decision on appeal, the originating agency continued the previously assigned 30 percent rating for PTSD. 

In a January 2011 VA PTSD examination report, the examiner specifically discussed VA mental health treatment records dated in June 2010 and September 2010 that were not associated with the Veteran's claims file or Virtual VA file (including Veterans Benefits Management System (VBMS)).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the claims files and Virtual VA file only include VA treatment records from the Dallas VA Medical Center (VAMC) dated up to February 2010, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

As noted above, the Veteran last had a VA examination to evaluate his service-connected PTSD in January 2011.  At that time, the VA examiner indicated that it was somewhat difficult to determine the most accurate diagnoses for the Veteran due to several discrepancies between the information reported to the examiner during the examination and information included in the Veteran's VA record.  Based on the cumulative evidence of record and the discrepancies in the Veteran's presentation, an additional VA PTSD examination is necessary in order to clarify the current level of severity of the Veteran's service-connected PTSD.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include VA treatment records from the Dallas VAMC for the time period from February 2010 to the present.  

2.  Then, the RO or the AMC should arrange for the Veteran to be examined by an examiner with sufficient expertise to determine the current level of severity of the service-connected PTSD.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, if the examiner determines that the Veteran has any other acquired psychiatric disorders, such as major depressive disorder, depressive disorder NOS, and substance abuse, the examiner should state an opinion with respect to each such disorder as to whether the diagnosis represents progression of the prior diagnosis of PTSD, correction of an error in the prior diagnosis, or development of a new and separate condition.  In addition, with respect to each additional acquired psychiatric disorder, the examiner should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service or was caused or permanently worsened by the service-connected PTSD.

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

